DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-11 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,286,141. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are drawn to an irrigation fluid dispensing tool which comprises the structural features of the instant invention while comprising substantially more structure and therefore the patent claims are in effect a species of the instant invention and it has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the cited claims of the application are anticipated by the patent claims they are not patentably distinct from the patent claims.
Claims 12-14 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,286,141 in view of Atkinson et al. (US 4,519,385). The patent claims disclose the claimed invention as set forth above but are silent regarding the claimed pinch valve as the flow obstructing valve type. Atkinson et al. (henceforth Atkinson) teaches a fluid flow control handpiece comprising a flow line (115) as well as a flow obstructing lever arm (151) comprising a valve actuating nose (153) disposed at the end of the flow obstructing lever arm section and a fluid tubing seating channel (portion of 115 engaged by element 153) and a valve guide (opening in handle allowing 153 to engage the tubing). It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the pinch valve taught by Atkinson as the valve type of the patent device as it . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monty et al. (US 2013/0165849) in view of Rohrmuller (US 3,105,619).
Regarding claim 1, Monty et al. (henceforth Monty) teaches an irrigation fluid dispensing tool (20; Figure 1) comprising: a frame (connection of fluid lines with braces 68 and 70 may be considered a frame) comprising an irrigation fluid conduit (78); an irrigation fluid surge pump (98), and an irrigation fluid flow obstructing valve (108; Figure 5, it is noted that the valve is biased closed until actuation of the reservoir). Monty does not explicitly disclose a manipulable handgrip comprised of an irrigation fluid flow controller. 
Rohrmuller teaches (Figure 1) a fluid dispensing device comprising a frame (handle 24), a manipulable handgrip comprised of a fluid flow controller (actuating handle 34) in cooperation with the frame (it is pivotally connected thereto); and a surge pump (28) which is actuated by the flow controller in a surge fluid pump actuating position (when compressed against bulb 28).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Monty to comprise the actuation handle of Rohrmuller as it represents a well-known means of applying consistent pressure to a bulb-type fluid reservoir to eject a fluid from a device. Such a handle 
Regarding claim 2, Monty/Rohrmuller further teach wherein the irrigation fluid flow controller further comprises an irrigation fluid flow initiating position wherein the irrigation fluid flow controller is disposed in an intermediate position between the surge fluid pump actuating position and the irrigation fluid flow obstructing position (in the combined device the flow initiating position would be the position at which sufficient pressure is applied via the handle to deform the reservoir enough to disengage the valve to allow fluid flow through the conduit (see Paragraph [0054]). 
Regarding claim 3, Monty/Rohrmuller further teach a baseline rate of flow of irrigation fluid with the flow controller in the irrigation fluid flow initiating position (e.g., Paragraph [0032] discloses a constant flow rate from an irrigation source as the handle is actuated and wherein the flow rate is variable based upon the applied pressure on the bulb; the cited combination would be capable of providing a constant flow if the handle were depressed enough to actuate flow and said flow would be maintained by the fluid pressure source). 
Regarding claim 4, Monty/Rohrmuller further teach a surge rate of flow from the tool when the irrigation fluid flow controller is in a surge fluid pump actuating position and when the manipulable handgrip is squeezed (as set forth above for claim 3, Paragraph [0032] of Monty discloses the output volume is dependent on the applied pressure to the bulb; in this manner if a user were to apply a greater force to the handle it would apply the claimed surge pressure and result in an increased volume ejected from the tubing; this position of increased pressure applied by the handle is considered to be the surge fluid pump actuating position as claimed).
Regarding claims 5-11, Monty/Rohrmuller teach the device substantially as set forth above for claim 4, but do not explicitly disclose the surge rate of flow relative to the baseline rate of flow. However, the device of Monty/Rohrmuller is explicitly disclosed as allow for variable flow rates based 
Regarding claims 15-19, Monty/Rohrmuller further teach wherein the manipulable handgrip comprises a handle in operable cooperation with a frame, the handle configured to pivot (via pivot pin seen through handle in Figure 1) about a portion of the handle between the surge fluid flow pump actuating position, the irrigation fluid flow initiating position, and the irrigation flow obstructing position. In the cited combination the handle of Rohrmuller would necessarily be connected to the frame of the device of Monty via the pivotable connection disclosed by Rohrmuller; the default position would be the irrigation fluid obstructing position as the valve of Monty is closed when no pressure is applied to the bulb; the irrigation fluid flow initiating position would be when sufficient pressure is applied to the bulb via the handle to open the valve and allow the baseline fluid flow from the device; and the surge fluid flow pump position would be whenever excess pressure beyond the initial valve opening pressure is applied by the handle to the bulb reservoir; the structure of the cited device is fully capable of achieving all three position as claimed). In addition, regarding claim 16, the device is considered fully capable of being actuated via one hand. As set forth above the surge rate of flow is considered to be achieved via any application of force greater than the cracking pressure needed to open the valve to initiate fluid flow and depending on the applied pressure would be greater than the baseline fluid flow as claimed.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L ZAMORY/Examiner, Art Unit 3783    

/MANUEL A MENDEZ/Primary Examiner, Art Unit 3783